DETAILED ACTION
This Office Action is in response to an application that was filed on 05/26/2019. Claims 1-24 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 has the limitation "wherein the concentration of the talc in the composition is in a range of about 3% to about 15%", where the limitation" is confusing. The cited limitation fails to provide a per cent concentration of the compound wherein the concentration of the talc in the composition is in a range of about 3% to about 15% by weight”. 
	Claim 9 has the limitation "wherein the concentration of the talc in the composition is in a range of about 5% to about 10%", where the limitation" is confusing. The cited limitation fails to provide a per cent concentration of the compound that is recognized by one skilled in the arts. For examination purpose claim 8 will be interpret as "wherein the concentration of the talc in the composition is in a range of about 5% to about 10% by weight”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Glew et al. (US 2016/0133355 Al and Glew #1 hereinafter), in view of Kogure et al. (US 2002/0137809 A1 and Kogure hereinafter), as motivated by Ravestyn et al. (US 2013/0217794 A1 and Ravestyn hereinafter) and by Gemmel et al. (US 2009/0018225A1 and Gemmel hereinafter).
Regarding claim 1, Glew #1 discloses a process for fabricating a foamed article (abstract & ¶[0046] indicates a process for fabricating a foamed article), the process comprising: heating a composition comprising a base polymer, talc blended with the base polymer to a temperature sufficient to cause decomposition of talc so as to generate a gas for foaming the composition ([0046] indicates heating the composition comprising a base polymer and a talc blended with the base polymer to a temperature sufficient to cause decomposition of talc so as to generate a gas for foaming the composition {foamable composition of a polymer and talc or talc derivative is melt processable at a temperature of at least about 600° F to cause decomposition of the talc or talc derivative so as to generate gas for foaming the composition}).
Glew #1 discloses the claimed process except a citrate compound blended with the base polymer.
Kogure discloses a citrate compound blended with the base polymer (¶[0039_0052 & 0088] indicates a citrate compound blended with the base polymer {the concentration of alkali metal salt such as potassium citrate is added to component C that is configured as part of polyethylene base resin in the amount of 0.01 to 10 parts by weight}; therefore, Glew #1 will have the process for fabricating a foamed article by the process comprising a citrate compound blended with the base polymer to a temperature sufficient to cause decomposition of talc so as to generate a gas for foaming the composition by incorporating the process of Kogure of alkali salts blended at a concentration range with the base resin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a citrate compound blended with the base polymer into the process of Glew #1. One would have been motivated in the  process for fabricating a foamed article of Glew #1 and have the citrate compound be blended with the base polymer in order to have a nucleating agents such as a citrate mixture and talc to facilitate foaming by allowing cell diameters to be controlled, as motivated by Ravestyn in ¶[0031 & 0069-0070], and provide a citrate derivative salt as chemical agent to assist in decomposition temperature above the melting point of the polymer, as motivated by Gemmel in the abstract and ¶[0017], in the process for fabricating a foamed article of Glew #1.

Regarding claim 2, modified Glew #1 discloses a process, further comprising extruding the heated composition to form the foamed article (Glew #1: ¶[0303-0304] indicates further comprising extruding the heated composition to form the foamed article).

Regarding claim 3, modified Glew #1 discloses a process, wherein the foamed article comprises a separator suitable for use in a communications cable (Glew #1: items 100, 110 of Fig. 4 & items 200, 210 of Fig. 5 and ¶[0041_0207 & 0213] shows and indicates where the foamed article comprises separator 110/210 suitable for use in communications cable 100/200).

Regarding claim 4, modified Glew #1 discloses a process, wherein the temperature is at least about 600° F (Glew #1: ¶[0046] indicates where the temperature is at least about 600° F).

Regarding claim 5, modified Glew #1 discloses a process, wherein the citrate compound comprises at least one of calcium citrate, potassium citrate, and zinc citrate (Kogure: ¶[0052] indicates where the citrate compound comprises potassium citrate).

Regarding claim 6, modified Glew #1 discloses a process, wherein a concentration of the talc in the composition is in a range of about 0.3% to about 30% by weight (Glew #1: ¶[0047] indicates where the concentration of the talc in the composition is in a range of about 0.3% to about 30% by weight {the talc or talc derivative comprises about 5% to about 10% by weight of the foamable composition}).

Regarding claim 7, modified Glew #1 discloses a process, wherein a concentration of the talc in the composition is in a range of about 2% to about 20% by weight (Glew #1: ¶[0047] indicates where the concentration of the talc in the composition is in a range of about 2% to about 20% by weight {the talc or talc derivative comprises about 5% to about 10% by weight of the foamable composition}).

Regarding claim 8, modified Glew #1 discloses a process, wherein a concentration of the talc in the composition is in a range of about 3% to about 15% by weight (Glew #1: ¶[0047] indicates where the concentration of the talc in the composition is in a range of about 3% to about 15% by weight {the talc or talc derivative comprises about 5% to about 10% by weight of the foamable composition}).

Regarding claim 9, modified Glew #1 discloses a process, wherein a concentration of the talc in the composition is in a range of about 5% to about 10% by weight (Glew #1: ¶[0047] indicates where the concentration of the talc in the composition is in a range of about 5% to about 10% by weight {the talc or talc derivative comprises about 5% to about 10% by weight of the foamable composition}).

Regarding claim 10, modified Glew #1 discloses a process, wherein a concentration of the citrate compound in the composition is in a range of about 0.01% to about 1% by weight (Glew #1: ¶[0047] indicates the talc or talc derivative comprises about 5% to about 10% by weight of the foamable composition; Kogure: ¶[0052] indicates where the concentration of the citrate compound in the composition is in a range of about 0.01% to about 1% by weight {the concentration of potassium citrate + talc forming foam regulator is added to component C that is configured as part of polyethylene base resin in the amount of 0.01 to 10 parts by weight}).

Regarding claim 11, modified Glew #1 discloses a process, wherein a concentration of the citrate compound in the composition is in a range of about 0.02% to about 0.9% by weight (Glew #1: ¶[0047] indicates the talc or talc derivative comprises about 5% to about 10% by weight of the foamable composition; Kogure: ¶[0052] indicates where the concentration of the citrate compound in the composition is in a range of about 0.02% to about 0.9% by weight {the concentration of potassium citrate + talc forming foam regulator is added to component C that is configured as part of polyethylene base resin in the amount of 0.01 to 10 parts by weight}).

Regarding claim 12, modified Glew #1 discloses a process, wherein a concentration of the citrate compound in the composition is in a range of about 0.03% to about 0.8% by weight (Glew #1: ¶[0047] indicates the talc or talc derivative comprises about 5% to about 10% by weight of the foamable composition; Kogure: ¶[0052] indicates where the concentration of the citrate compound in the composition is in a range of about 0.03% to about 0.8% by weight {the concentration of potassium citrate + talc forming foam regulator is added to component C that is configured as part of polyethylene base resin in the amount of 0.01 to 10 parts by weight}).

Regarding claim 13, modified Glew #1 discloses a process, wherein a concentration of the citrate compound in the composition is in a range of about 0.04% to about 0.7% by weight (Glew #1: ¶[0047] indicates the talc or talc derivative comprises about 5% to about 10% by weight of the foamable composition; Kogure: ¶[0052] indicates where the concentration of the citrate compound in the composition is in a range of about 0.04% to about 0.7% by weight {the concentration of potassium citrate + talc forming foam regulator is added to component C that is configured as part of polyethylene base resin in the amount of 0.01 to 10 parts by weight}).

Regarding claim 14, modified Glew #1 discloses a process, wherein a concentration of the citrate compound in the composition is in a range of about 0.05% to about 0.6% by weight (Glew #1: ¶[0047] indicates the talc or talc derivative comprises about 5% to about 10% by weight of the foamable composition; Kogure: ¶[0052] indicates where the concentration of the citrate compound in the composition is in a range of about 0.05% to about 0.6% by weight {the concentration of potassium citrate + talc forming foam regulator is added to component C that is configured as part of polyethylene base resin in the amount of 0.01 to 10 parts by weight}).

Regarding claim 15, modified Glew #1 discloses a process, wherein a concentration of the base polymer is in a range of about 50% to about 95% by weight (Glew #1: ¶[0048] indicates where the concentration of the base polymer is in a range of about 50% to about 95% by weight {at least one polymer comprises at least about 80% by weight of the foamable composition}).

Regarding claim 16, modified Glew #1 discloses a process, wherein the base polymer comprises a fluoropolymer (Glew #1: ¶[0023-0024] indicates where fluoropolymer that is used in copper communication cables such as Cat 5e to Cat 6A to Cat 8 in previous prior art is interpreted as base polymer that is used in the process for fabricating a foamed article).
In addition, the applicant has not disclosed that having the base polymer comprises a fluoropolymer solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base polymer comprised a fluoropolymer, as shown by Glew #1 in the background of the invention, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 19, modified Glew #1 discloses a process, wherein the base polymer comprises at least one of polyphenylenesulfide (PPS), polyetherimide (PSU), polyphenylsulfone (PPSU), polyethersulfone (PES/PESU), polyetheretherketone (PEEK), polyaryletherketone (PAEK), polyetherketoneketone (PEKK), polyetherketone (PEK), cyclicolefin copolymer (COC), polycarbonate (PC) polyphenylene ether (PPE), liquid crystal polymer (LCP) and combinations thereof (Glew #1: ¶[0049_0147 & 0156] indicates where the base polymer comprises at least one of polyphenylenesulfide (PPS), polyetherimide (PSU), polyphenylsulfone (PPSU), polyethersulfone (PES/PESU), polyetheretherketone (PEEK), polyaryletherketone (PAEK), polyetherketoneketone (PEKK), polyetherketone (PEK), cyclicolefin copolymer (COC), polycarbonate (PC) polyphenylene ether (PPE), liquid crystal polymer (LCP) and combinations thereof).
In addition, the applicant has not disclosed that having the base polymer comprises at least one of (PPS), (PSU), (PPSU), (PES/PESU), (PEEK), (PAEK), (PEKK), (PEK), (COC), (PC) (PPE), (LCP) and combinations. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base polymer comprises at least one of (PPS), (PSU), (PPSU), (PES/PESU), (PEEK), (PAEK), (PEKK), (PEK), (COC), (PC) (PPE), (LCP) and combinations, as shown by Glew #1, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 20, modified Glew #1 discloses a process, wherein the heated composition is in the form of a plurality of pellets (Glew #1: ¶[0154 & 0198] indicates where the heated composition is in the form of a plurality of pellets).

Regarding claim 21, modified Glew #1 discloses a process, further comprising extruding the heated composition over at least one of a 16 AWg, 18 AWg, and 28 AWG copper wire to form the foamed insulation (Glew #1: item 340, 331 of Fig. 6 and ¶[0186-0187] indicates the process further comprises the extruding the heated composition over at least one of a 16 AWg and 18 AWg copper wire 331 to form foamed insulation 340).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Glew #1 in view of (motivated by Ravestyn and by Gemmel), detailed in the rejection of claims 2 and 1 above, and as further evidenced by Azumi et al. (US 2006/0110608 A1 and Azumi hereinafter).
Regarding claim 21, modified Glew #1 discloses a process, wherein the extruding the heated composition comprises pressure extruding the heated composition (Glew #1: ¶[0303] is understood to indicate where the extruding the heated composition comprises pressure-resistant twin-screw extruder extruding the heated composition, as evidenced by Azumi in ¶[0053]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Glew #1 in view of (motivated by Ravestyn and by Gemmel), detailed in the rejection of claim 1 above, and as further in view of Glew et al. (US 2009/0048359 A1 and Glew #2 hereinafter).
Regarding claim 17, modified Glew #1 discloses the claimed invention except wherein the base polymer comprises a perfluoropolymer.
Glew #2 discloses wherein the base polymer comprises a perfluoropolymer (abstract indicates where the base polymer comprises a perfluoropolymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the base polymer comprises a perfluoropolymer into the process of modified Glew #1. One would have been motivated in the  process for fabricating a foamed article of modified Glew #1 and have the base polymer comprised of a perfluoropolymer in order to have improved electrical, flammability and optical properties while lowering the cost in the combined configurations in communications cables, as indicated by Glew #2 in the abstract, in the  process for fabricating a foamed article of modified Glew #1.
In addition, the applicant has not disclosed that having the base polymer comprises a perfluoropolymer solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base polymer comprised a perfluoropolymer, as shown by Glew #2, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 18, modified Glew #1 discloses a process, wherein the fluoropolymer comprises at least one of tetrafluoroethylene/perfluoromethylvinyl ether copolymer (MFA), hexafluoropropylene/tetrafluoroethylene copolymer (FEP), and perfluoroalkoxy (PFA), and combinations thereof (Glew #2: ¶[0062] indicates where the fluoropolymer comprises at least one of tetrafluoroethylene/perfluoromethylvinyl ether copolymer (MFA), hexafluoropropylene/tetrafluoroethylene copolymer (FEP), and perfluoroalkoxy (PFA), and combinations).

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 23, the primary reason for allowance is due to a process for fabricating a foamed article, further comprising maintaining a pressure to which the heated composition is subjected to less than about 3500 psi.
Regarding claim 24, the primary reason for allowance is due to a process for fabricating a foamed article, further comprising maintaining a pressure to which the heated composition is subjected to less than about 2500 psi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847